         Case 2:20-cv-01133-RDP Document 1 Filed 08/06/20 Page 1 of 9                      FILED
                                                                                  2020 Aug-06 PM 03:18
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

ERICKSON SILVEIRA,                        )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )         CIVIL ACTION NO:
                                          )         _____________________
BRANCHWATER ALA                           )
PARTNERS, LLC; and                        )
BROOKSIDE PROPERTIES,                     )
INC.                                      )
                                          )
      Defendants.                         )

                             NOTICE OF REMOVAL

      COME NOW Defendants Branchwater ALA Partners, LLC and Brookside

Properties, Inc. (“Defendants”), by and through undersigned counsel and pursuant

to 28 U.S.C. §§ 1441 and 1446, and file this Notice of Removal removing this matter

from the Circuit Court of Jefferson County, Alabama, where it is now pending, to

the United States District Court for the Northern District of Alabama, Southern

Division. Such removal is expressly subject to, and Defendants expressly reserve

and do not waive, any and all responses, defenses, and affirmative defenses to the

Complaint filed by Plaintiff Erickson Silveira (“Plaintiff” or “Silveira”). In support

of this Notice of Removal, Defendants show unto the Court the following:
           Case 2:20-cv-01133-RDP Document 1 Filed 08/06/20 Page 2 of 9




                          TIMELINESS OF REMOVAL

      1.      On April 13, 2020, Plaintiff filed a civil action in the Circuit Court of

Jefferson County, Alabama, entitled Erickson Silveira v. Branchwater ALA

Partners, LLC and Brookside Properties, Inc., Case No. 01-2020-CV-901386.

Plaintiff’s Complaint asserts claims for negligence/wantonness, breach of contract,

“negligence: res ipsa loquitor,” and “negligence: repair.”

      2.      Plaintiff served Defendants by certified mail on April 24, 2020. A true

and correct copy of the summons and Complaint, along with “all [remaining]

process, pleadings, and orders served upon” Defendants to date are attached hereto

as Exhibit A. 28 U.S.C. § 1446(a).

      3.      From the face of the Complaint, the amount in controversy cannot be

ascertained. Defendant’s removal notice is timely because, as set forth below, it is

filed within thirty (30) days “after receipt by the defendant, through service or

otherwise, of a copy of an amended pleading, motion, order or other paper from

which it may first be ascertained that the case is one which is or has become

removable.” 28 U.S.C. § 1446(b)(3).

      4.      On June 11, 2020, Defendant Brookside Properties, Inc. (“Brookside”)

served Plaintiff with Brookside’s First Interrogatories and Requests for Admission.

A copy of Brookside’s First Interrogatories and Requests for Admission is attached

hereto as Exhibit B. Plaintiff failed to respond to Defendant’s Requests for


                                           2
          Case 2:20-cv-01133-RDP Document 1 Filed 08/06/20 Page 3 of 9




Admission within the 30 days prescribed by Alabama law. See Ala. R. Civ. P. 36.

On July 15, 2020, Defendants filed a Motion to Deem Admitted the Requests for

Admission included in Brookside’s First Interrogatories and Requests for Admission

with the state trial court. A copy of Brookside’s Motion to Deem Admitted is

attached hereto as Exhibit C. On August 3, 2020, the trial court issued an Order

stating that Brookside’s Requests for Admission to Plaintiff were deemed admitted

based on Plaintiff’s failure to respond. The trial court’s Order is attached hereto as

Exhibit D. Thus, on August 3, 2020, Defendant’s Requests for Admission were

deemed admitted pursuant to the Alabama Rules of Civil Procedure and the trial

court’s Order. See, e.g., Kwasigroh v. Kwasigroh, 209 So. 3d 520, 524 (Ala. Civ.

App. 2016) (“On October 28, 2014, the trial court entered an order granting the

mother’s motion to deem admitted her requests for admissions. Thus, the mother’s

requests for admissions were deemed conclusively established.”) The trial court’s

Order deeming admitted Brookside’s Requests for Admission is an “order or other

paper from which it may first be ascertained that the case is one which is or has

become removable.” 28 U.S.C. § 1446(b)(3).1 See Enterline v. Sears, Roebuck and

Co., No. 2:08-cv-221-JES-DNF, 2008 WL 1766911, at *2-3 (M.D. Fla. Apr. 15,




1
 To eliminate any doubt as to the timeliness of Defendants’ removal, this Notice of Removal is
submitted within 30 days of both the date Brookside’s Requests for Admission were “deemed
admitted” by operation of Alabama law and receipt of the state trial court’s Order conclusively
establishing those matters as admitted.
                                              3
           Case 2:20-cv-01133-RDP Document 1 Filed 08/06/20 Page 4 of 9




2008). This Notice of Removal is timely because it is filed within thirty (30) days

after receipt of this “order or other paper.”

      5.      A copy of this Notice of Removal is being filed with the Clerk of the

Circuit Court of Jefferson County, Alabama, as required by law. See 28 U.S.C.

§ 1446(d).

                VENUE AND INTRADISTRICT ASSIGNMENT

      6.      The Circuit Court of Jefferson County, Alabama is located within the

Northern District of Alabama. 28 U.S.C. § 81(a). This Notice of Removal is

therefore properly filed in this Court pursuant to 28 U.S.C. § 1441(a).

      7.      The state court action that Defendants remove is pending in the Circuit

Court of Jefferson County, Alabama. Therefore, assignment to the Southern

Division is appropriate. 28 U.S.C. § 81(a)(3).

                          DIVERSITY JURISDICTION

      8.      This Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. § 1441 because the action could have been filed in this Court under 28

U.S.C. § 1332(a)(1). This is a civil action in which there is complete diversity of

citizenship between Plaintiff and Defendants Brookside Properties, Inc. and

Branchwater ALA Partners, LLC (“Branchwater”), and the amount in controversy

exceeds the sum of $75,000, exclusive of costs and interest.




                                           4
             Case 2:20-cv-01133-RDP Document 1 Filed 08/06/20 Page 5 of 9




        9.      Complete Diversity.           The diversity requirement of § 1332(a) is

satisfied here because the action is between citizens of different states.

                a.     Plaintiff is a resident and citizen of the state of Alabama. (Compl.

¶ 1.)

                b.     Defendant Brookside is a Tennessee corporation with its

principal place of business at 2002 Richard Jones Road, Nashville, Tennessee 37206.

(Affidavit of Lisa Francis (“Francis Aff.”), attached as Exhibit E, at ¶ 3.) Therefore,

Defendant is a citizen of the state of Tennessee. See 28 U.S.C. § 1332(c)(1).

                c.     Defendant Branchwater is a limited liability company. (Francis

Aff. at ¶ 4.) “Limited liability companies are considered ‘a citizen of any state of

which a member of the company is a citizen.’” Pitts v. Ram Partners, LLC, No. 3:18-

cv-00028-SRW, 2018 WL 5786219, at *4 (M.D. Ala. Nov. 5, 2018). Branchwater

has one member: Alabama Apartment Partners, LLC (“AAP”). AAP has 38

members. (Exhibit A to Francis Aff.) All of AAP’s members are either citizens of

Tennessee, citizens of Texas, or citizens of Florida; none of AAP’s members are

citizens of Alabama.2 (Francis Aff. at ¶ 4.) Thus, Branchwater is a citizen of

Tennessee, Texas, and Florida.

                d.     There is complete diversity in this case.



2
 To the extent the Court requires further clarification as to AAP’s membership in order to establish
complete diversity, Defendants can provide additional evidentiary support.
                                                 5
         Case 2:20-cv-01133-RDP Document 1 Filed 08/06/20 Page 6 of 9




      10.     Amount in Controversy. Pursuant to 28 U.S.C. § 1332(a), when there

is complete diversity, this Court has “original jurisdiction of all civil actions where

the matter in controversy exceeds the sum or value of $75,000, exclusive of interest

and costs.”

              a.    In the Complaint, Plaintiff requests unspecified compensatory

damages in an amount to be determined by jury. (Compl.) Defendants could not

ascertain from the Complaint the extent of Plaintiff’s purported damages or the

amount in controversy.

              b.    On June 11, 2020, Defendant Brookside served on Plaintiff the

following Requests for Admission directed to the amount in controversy:

              1.    Admit that you are a resident of the State of Alabama.

              2.    Admit that you reside in Jefferson County, Alabama.

              3.    Admit that the total amount of damages you seek in this
                    lawsuit, exclusive of interest and costs, exceeds $75,000.

              4.    Admit that Plaintiff is seeking compensatory damages in
                    excess of $75,000.

              […]

              7.    Admit that Plaintiff is seeking punitive damages in excess
                    of $75,000.

              […]

(See Exhibit B.)



                                           6
         Case 2:20-cv-01133-RDP Document 1 Filed 08/06/20 Page 7 of 9




             c.     On July 16, 2020, after the deadline for Plaintiff’s responses

passed, Defendants filed a “Motion to Deem Requests Admitted” directed toward

the Requests for Admission served on Plaintiff by Defendant Brookside. See Exhibit

C. The state trial court set a hearing on Defendants’ Motion for August 3, 2020. At

the hearing, Plaintiff’s counsel indicated Plaintiff did not oppose the Requests being

deemed admitted. After the hearing, the state trial court entered an Order deeming

admitted conclusively each of Brookside’s Requests for Admission. (Exhibit D.)

             d.     Thus, per the state court’s Order, Plaintiff admitted that he is

seeking more than $75,000, exclusive of interest and costs, and admitted that the

amount in controversy in this case exceeds $75,000, exclusive of interests and costs.

             e.     The trial court’s order of August 3, 2020, is an “order or other

paper from which it may first be ascertained that the case is one which is or has

become removable.” See Enterline v. Sears, Roebuck and Co., No. 2:08-cv-221-JES-

DNF, 2008 WL 1766911, at *2-3 (M.D. Fla. Apr. 15, 2008) (“The Court concludes

that the February 28, 2008 Order [deeming defendant’s requests for admission

admitted upon plaintiff’s failure to respond] was the first ‘order or other paper’ from

which it could be ascertained that the case was removable.”); see also 28 U.S.C. §

1446(b)(3). This Notice of Removal was filed within 30 days of the state trial court’s

August 3, 2020 Order. Therefore, this matter is timely removed.

      11.    Both Brookside and Branchwater consent to and join in this removal.


                                           7
        Case 2:20-cv-01133-RDP Document 1 Filed 08/06/20 Page 8 of 9




                                 CONCLUSION

      WHEREFORE, PREMISES CONSIDERED, Defendants Branchwater

ALA Partners, LLC and Brookside Properties, Inc. pray that further proceedings in

the Circuit Court of Jefferson County, Alabama be discontinued and that this suit be

removed to the United States District Court for the Northern District of Alabama,

Southern Division.



                                             Respectfully submitted,

                                             /s/Kimberly W. Geisler
                                             Kimberly W. Geisler
                                             Ethan A. Wilkinson
                                             Counsel for Defendants
                                             Brookside Properties, Inc. and
                                             Branchwater ALA Partners, LLC




OF COUNSEL:
SCOTT DUKES & GEISLER, P.C.
211 Twenty-Second Street North
Birmingham, Alabama 35203
Telephone: (205) 251-2300
Facsimile: (205) 251-6773
Email:     kgeisler@scottdukeslaw.com
           ewilkinson@scottdukeslaw.com




                                         8
        Case 2:20-cv-01133-RDP Document 1 Filed 08/06/20 Page 9 of 9




                         CERTIFICATE OF SERVICE

       I hereby certify that on August 6, 2020, I filed the foregoing using the
CM/ECF system. I further certify that I served the foregoing on all counsel of record
via certified U.S. Mail, postage pre-paid, addressed as followed:

      H. Arthur Edge, III, Esq.
      ARTHUR EDGE, III, P.C.
      2320 Highland Avenue South
      Birmingham, Alabama 35205


                                       /s/ Kimberly W. Geisler
                                       Of Counsel




                                          9
